Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 9, 2022 has been entered. 
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-6 and 14-22 in the reply filed on Apr. 14, 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Applicant has stated on the record (Remarks filed Apr. 14, 2022) and in the specification a slow cooling device is a device configured to cool the optical fiber at a rate less than the rate that the optical fiber would cool in air at room temperature in absence of the slow cooling device.  The Examiner interprets the term “slow cooling device”, as a device configured to cool the optical fiber at a rate less than the rate that the optical fiber would cool in air at room temperature in absence of the slow cooling device.  
In the claims, the term RF is interpreted as the acronym “Radio Frequency”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims annealing the optical fiber by passing through an RF inductively coupled plasma heating apparatus configured to form a cyclonic structure of plasma that tangentially heats a length of the optical fiber through the plasma.  It is unclear to the Examiner how the plasma heating apparatus provides for annealing, since annealing requires heating and slow cooling.  In the specification PGPUB [0060], it appears the plasma heating apparatus reheats the fiber to a temperature sufficient to anneal, and the annealing is accomplished by a combination of the plasma heating furnace and a slow cooling device.  For Examination purposes the Examiner interprets, the annealing of the optical fiber in claim 1, as referencing reheating to a temperature sufficient to anneal.  Claims 2-3 and 5-6 depend from claim 1 and are also indefinite.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 14-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2017/0073265 – hereinafter Bookbinder) in view of Oh et al. (US 4,440,556 – hereinafter Oh), Boughton (US 2015/0274569), and Dunwoody (US 2015/0040614 – hereinafter Dunwoody).
 Regarding claims 1, 5, 6, and 14, Bookbinder (Figs. 1, 5-6, 8, abstract, [0009], [0053], [0076], [0084], [0100]-[0105], [0120]) discloses a method of manufacturing an optical fiber comprising heating an optical fiber in a draw furnace and drawing an optical fiber that includes speeds greater than 30 m/s, as claimed in claims 5 and 14.  Bookbinder further discloses reheating the fiber to a temperature sufficient to allow the structure of the glass to relax in the glass transition region and discloses following the reheating, the reheating is connected to a slow cooling device (claimed in claim 6) and discloses the process pathway may further include spooling units and a spool.  Based on the disclosure of Bookbinder, It would be obvious to a person having ordinary skill in the art, spooling units include a spool for spooling the optical fiber, as claimed in claim 6.  
Bookbinder fails to specifically state the reheating as annealing (i.e. reheating to a temperature sufficient to anneal).  However, Bookbinder discloses reheating and slow cooling and relaxing the glass structure.  Based on the disclosure there is reheating and slow cooling to relax the glass structure, it would be obvious to a person having ordinary skill in the art, in the method of Bookbinder with steps of reheating provides for the claimed step of annealing (i.e. reheating to a temperature to anneal – see 35 U.S.C. 112 (b) rejection above) combined with slow cooling with a slow cooling device, as claimed in claim 6.  
Bookbinder ([0009]) further discloses in the reheating along the process pathway the fiber enters the first reheating stage at a first temperature and exiting the first reheating stage at a second temperature.  Therefore, based the disclosures by Bookbinder, Bookbinder provides for conveying an optical fiber at a speed greater than 30 m/s and the conveying comprising heating the optical fiber from a first temperature to a second temperature (claimed in claim 14)
Bookbinder ([0098] discloses reheating by a furnace or flowing hot gas, but fails to disclose annealing the optical fiber (i.e. reheating to a temperature to sufficient to anneal) performed by an RF inductively coupled plasma heating apparatus.  However, Oh (Col. 1, lines 10-15) discloses heat sources, such as a CO2 laser, resistance or induction furnace and O2/H2 torches and discloses an alternative heating source, such as (Fig. 1, abstract, and Col. 4, lines 50-55) a heating zone formed by a plasma induced by an RF source, such as coils 33 and discloses a frequency of 23 MHz.  Oh (abstract) further discloses the plasma-forming gaseous medium throughout the heating zone, and a ring-shaped plasma, and Boughton (abstract) discloses the plasma plume is of a generally cylindrical configuration.  Further, Boughton (Figs. 1 and 2, abstract, [0001], [0033]-[0034]) discloses a cyclonic thermal plasma reactor comprising a plasma containment vessel for plasma heating a glass material with a plasma gas to form a plasma plume to achieve sufficient thermal energy in the material to be heated including an inlet end 214 and an opposing outlet end 218.   Boughton ([0017]) discloses the plasma containment vessel includes induction coils and ([0044]) discloses the RF power frequency ranging between about 1 to 50 MHz and an RF power at a power level from 5 kW to 1 MW or any suitable power level.  Therefore, Boughton discloses a type of RF plasma induction furnace having a cyclonic plasma in a cylindrical shape, similar to the ring shape of Oh.  As discussed above, Bookbinder provides for annealing (i.e. reheating to a temperature sufficient to anneal) by a furnace, Oh discloses a heating device used in a drawing operation including an induction furnace or a RF plasma induction furnace with a ring shaped plasma, and Boughton discloses a cylindrical plasma, similar to the ring-shaped plasma formed by a cyclonic RF induction furnace for heating a glass material.  Therefore, based on the additional teachings of Bookbinder, Oh, and Boughton, it would be obvious to a person having ordinary skill in the art, the annealing (i.e. reheating) in the method of Bookbinder with a furnace, such as a RF inductively coupled plasma heating apparatus, including a RF inductively heating apparatus having a cyclonic structure.  The RF inductively coupled plasma heating apparatus, as taught by the teachings of Oh and Boughton, has similar plasma shapes and performs the same function as the furnace of Bookbinder, specifically heating.  Therefore, based on the additional teachings of Oh and Boughton,  it would be obvious to a person having ordinary skill in the art to try alternative heating furnaces for heating glass, such as a RF inductively coupled plasma heating apparatus configured to form a cyclonic structure of plasma, since it has been taught in the prior art RF inductively coupled plasma heating apparatus (ring-shaped) and an RF inductively coupled plasma heating apparatus with a cyclonic structure of plasma (cylindrical shaped) may be used to heat glass.  Therefore, with the obviousness of Bookbinder in view of Oh and Boughton, the modified method of Bookbinder in view of Oh and Boughton provides for reheating while drawing and conveying an optical fiber at greater than 30 m/s by a RF inductively coupled plasma heating apparatus configured to form a cyclonic structure of plasma that tangentially heats a length of the optical fiber as the optical fiber passes through the plasma, as claimed claims 1, 5, and 14.  
Regarding the heating rate of 5000 deg. C per second or greater, Bookbinder ([0055]) discloses processing conditions that extend the period of time in which the fiber is exposed to temperatures in the glass transition region or the near glass transition region are shown to facilitate relaxation to the structure of the fiber and to reduce the fictive temperature of the fiber and discloses the glass transition region generally ranges between 1200 degrees C and 1700 degrees C.  Bookbinder (Figs. 4-9, [0110], [0121], and [0137]) further discloses additional reheating stages, slow cooling device and fiber-turning devices and discloses the fictive temperature of the fiber can be reduced with each pass of the fiber through slow cooling devices and the fiber temperature decreases rapidly upon exit from a slow cooling device and reheating stages between slow cooling devices in the pathway to raise the temperature above the temperature needed to reduce the fictive temperature (i.e. reheating the fiber to a temperature to anneal) and delivered to a slow cooling device where the time period over which such temperature can be maintained is according prolonged.  
Based on the teachings of Bookbinder above, it would be obvious to a person having ordinary skill in the art to maintain the temperature of the optical fiber at temperatures near or at the glass transition temperature, and this is accomplished through reheating and slow cooling while constantly conveying the optical fiber in a continuous pathway while being drawn from an optical fiber preform.  
Bookbinder fails to disclose the reheating heats the optical fiber at a rate of 5000 degrees/sec or greater.  However, Dunwoody, (Figs. 1-3 and [0006]) discloses a method of slow cooling at an average cooling rate ranging from greater than 5000 degrees C/sec and less than 12000 degrees C/sec. when the optical fiber has a temperature, before cooling, ranging from 1200 degrees C to 1400 degrees C.  This temperature range overlaps the temperature of the fiber in the reheating and slow cooling range that relaxes the structure of the fiber and reduces the fictive temperature of the fiber, as disclosed by Bookbinder.  Therefore, based on the additional teachings of Bookbinder and Dunwoody, it would be obvious to a person having ordinary skill in the art, to try the prior art known slow cooling rates in optical fiber drawing taught by Dunwoody in the method of Bookbinder.  Bookbinder ([0100]) further discloses the reheating and slow cooling device are operatively coupled to each other.  Therefore, with teachings of known prior art slow cooling rates ranging from 5000 deg C/sec and less than 12000 deg C/sec in the method of Bookbinder in view of Dunwoody, along with the reheating and slow cooling devices operatively coupled to each other and the desire to maintain the temperature of the optical fiber near to or at the glass transition temperatures through the continuous reheating and slow cooling stages disclosed by Bookbinder, it would be obvious to try and apply reheating rates within the same range as the cooling rates in the continuous reheating and cooling stages in the method of Bookbinder in view of Dunwoody to maintain the temperature of the optical fiber near to at the glass transition temperature.  This obviousness of Dunwoody in view of Bookbinder to apply reheating rates within the same range as the cooling rates  provides for reheating in a range of greater than 5000 deg. C/sec to about 12000 deg C/sec in order to be within the same range as the slow cooling rates and maintain the temperature of the optical fiber near or at the glass transition temperature to facilitate relaxation of the optical fiber.  The reheating rates of greater than 5000 deg. C/sec to about 12000 deg. C/sec provides for a reheating rate range overlapping Applicant’s claimed range of greater than 5000 deg. C/sec or greater, as claimed in claims 1 and 14.  
Regarding claim 2, as discussed in the rejection of claim above, Oh (Figures, Col. 4, lines 50-55) discloses a drawing apparatus comprising a high-frequency ring shaped plasma at a frequency of 23 MHz.  Further, Boughton ([0017]) discloses the plasma containment vessel includes induction coils and ([0044]) discloses the RF power frequency ranging between about 1 to 50 MHz.  Therefore, it would be obvious to a person having ordinary skill in the art, to use known prior art RF plasma frequencies for heating glass, such as 23 MHz or frequencies ranging from 1 to 50 MHz.  The frequencies taught by Oh and Boughton are within Applicant’s claimed range.  
Regarding claim 3, as discussed in the rejection of claims 1 above, Oh (Figures, Col. 4, lines 50-55) discloses a drawing apparatus comprising a high-frequency ring shaped plasma at a frequency of 23 MHz.  Oh further discloses (Col. 6, lines 15-25) with a power equal to about 10-11% of the maximum 20 kW.  Further, Boughton ([0044]) discloses the RF power frequency ranging between about 1 to 50 MHz and an RF power at a power level from 5 kW to 1 MW or any suitable power level for heating.  Therefore, it would be obvious to a person having ordinary skill in the art, to use a known power operating range of about 2kW (~10-11% of 20kW) to about 20 kW or any suitable power level including ranges from 5 kW to 1MW.  The frequencies taught by Oh is within Applicant’s claimed range and the frequency range taught by Boughton overlaps Applicant’s claimed range.  
Regarding claim 15, in addition to the rejection of claim 14 above, Bookbinder ([0053]) further discloses the optical fiber preforms are heated in order to draw down the glass to form optical fibers having a diameter of 125 microns.  Therefore, it would be obvious to a person having ordinary skill in the art, the optical fiber has a diameter of 125 microns, which is within the optical fiber diameter range of between 70 and 150 microns, as claimed.
Regarding claim 16, Bookbinder ([0082]-[0084]) further discloses fibers entering a reheating stage may in the range from 50 to 800 degrees C and discloses reheating for returning a cooled fiber to a temperature above 1000 degrees C.  Therefore, it would be obvious to a person having ordinary skill in the art, the method of Bookbinder provides for a first temperature ranging from 50 to 800 degrees C (fiber entering), which is within the claimed range of less than 800 degrees C and a second temperature range of above 1000 degrees C, which is within the claimed range of greater than 800 degrees C, since it is reheated to a temperature above 1000 degrees C.
Regarding claim 17, Bookbinder ([0082]-[0084]) further discloses fibers entering a reheating stage may in the range from 50 to 800 degrees C and discloses reheating for returning a cooled fiber to a temperature above 1000 degrees C.  Therefore, it would be obvious to a person having ordinary skill in the art, the method of Bookbinder provides for a first temperature ranging from 50 to 800 degrees C (fiber entering), which overlaps Applicant claimed range of between 100 and 1000 degrees C, and a second temperature range of above 1000 degrees C, which is overlaps the claimed range of between 800 and 1400 degrees C, since it is reheated to a temperature above 1000 degrees C.
Regarding claim 19, as discussed in the rejection of claims 1 and 14 above, Bookbinder discloses relaxing stresses in the reheating of the fiber and heating by a furnace, Oh provides for RF inductively coupled plasma heating, and Boughton discloses RF inductively plasma heating with a cyclonic plasma.    Oh (abstract) further discloses the plasma-forming gaseous medium throughout the heating zone, and a ring-shaped plasma, and Boughton (abstract) discloses the plasma plume is of a generally cylindrical configuration.  Therefore, it would be obvious to a person having ordinary skill in the art, with the disclosure of a ring-shaped plasma in Oh, the combination of Bookbinder in view of Oh and Boughton provides for the plasma surrounds the optical fiber.  
Regarding claim 20, Bookbinder fails to disclose a heating distance from a first temperature to a second temperature occurs over a distance of less than 100 cm along the process pathway.  However, Bookbinder discloses ([0130]) inclusion of fiber-turning devices increases the length of time the fiber is exposed to the heated chamber and control of the length of time provides additional control over the temperature of the fiber.  Therefore, it would be obvious to a person having ordinary skill in the art, the length (i.e. distance) is a known result effective variable for controlling the first and second temperature, and it would be obvious to optimize the distance of the heating, and through routine optimization, including a heating distance of less than 100 cm along the process pathway.
Regarding claim 21, Bookbinder ([0082]-[0084]) discloses fibers entering a reheating stage may in the range from 50 to 800 degrees C and discloses reheating for returning a cooled fiber to a temperature above 1000 degrees C.  Therefore, it would be obvious to a person having ordinary skill in the art, the method of Bookbinder provides for a first temperature ranging from 50 to 800 degrees C (fiber entering), which is within the claimed range of less than 800 degrees C and a second temperature range of above 1000 degrees C, which is within the claimed range of greater than 800 degrees C, since it is reheated to a temperature above 1000 degrees C.  This provides for the second temperature is at least 100 degrees C greater than the first temperature.  
Additionally, Bookbinder ([0097]) further discloses the increase in fiber temperature provided by reheating may be at least 50 degrees C, or at least 100 degrees C, or at least 300 degrees C, or at least 400 degrees C, or at least 500 degrees C.  Therefore, based on this disclosure by Bookbinder, it would be obvious to a person having ordinary skill in the art, the second temperature is at least 50 degrees C, or at least 100 degrees C, or at least 300 degrees C, or at least 400 degrees C, or at least 500 degrees C, which overlaps Applicant’s claimed range.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2017/0073265 – hereinafter Bookbinder) in view of Oh et al. (US 4,440,556 – hereinafter Oh), Boughton (US 2015/0274569), and Dunwoody (US 2015/0040614 – hereinafter Dunwoody) as applied to claims 1 and 14 above, and further in view of Filippov et al. (US 2011/0289980 – hereinafter Filippov).
Regarding claim 22, as discussed in the rejection of claim 14 above, Bookbinder discloses following the reheating, the reheating is connected to a slow cooling device.  Bookbinder ([0082]-[0084]) discloses fibers entering a reheating stage may in the range from 50 to 800 degrees C and discloses reheating for returning a cooled fiber to a temperature above 1000 degrees C.  Bookbinder ([0100]-[0106]) further discloses the slow cooling device comprises an entrance and an exit, an embodiment where no gap is present and slow cooling is directly connected to the reheating stage, and the temperature of the fiber at exit is less than the temperature at the entrance.  Based on this disclosure by Bookbinder, it would be obvious to a person having ordinary skill in the art, there is reheating of the optical fiber to a temperature above 1000 degrees C (i.e. a second temperature) followed by slow cooling of the optical fiber from the second temperature to a third temperature.
Bookbinder fails to explicitly state the cooling from the second temperature to a third temperatures is at a rate less than 2000 degrees C/sec.  However, Bookbinder ([0055]) discloses processing conditions that extend the period of time in which the fiber is exposed to temperatures in the glass transition region or the near glass transition region are shown to facilitate relaxation to the structure of the fiber and to reduce the fictive temperature of the fiber and ([0003]) discloses high fictive temperature is known to correlate with increased signal attenuation and to reduce signal attenuation to modify processing conditions to reduce signal attenuation.  Bookbinder ([0055]) further discloses the glass transition region generally ranges between 1200 degrees C and 1700 degrees C.  Further, Filippov ([0031]) discloses to achieve maximum optical loss reduction (i.e. reduce signal attenuation), the cooling rate of an optical fiber between 1600 degrees C and 1300 degrees C should be no more than about 2000 degrees C/sec to permit healing of defects or density fluctuations in the fiber.  Therefore, in addition to the rejection of claim 14 above, and based on the additional teachings of Bookbinder and Filippov, it would be obvious to a person having ordinary skill in the art, in the method of reheating in Bookbinder, reheating the optical fiber to temperatures near or within the glass-transition region, following a cooling rate of less than 2000 degrees C in order to facilitate relaxation of the fiber to reduce fictive temperature, and to reduce signal attenuation.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected under the prior art rejection in the office action dated Jun. 10, 2022 have been considered, but are moot due to new grounds of rejection necessitated by the amendment filed Aug. 19, 2022.  Some of the same references are applied in the new grounds of rejection, and the Examiner will address Applicable arguments not dependent on the amendment.
Applicant argues the obviousness of the reheating is a step of annealing the optical fiber.  Applicant argues the obviousness is asserted without providing rationale.  This is not persuasive.  As stated in the rejection of claim 1 above, Bookbinder discloses reheating and slow cooling and relaxing the glass structure.  Based on the disclosure there is reheating and slow cooling to relax the glass structure, it would be obvious to a person having ordinary skill in the art, in the method of Bookbinder with steps of reheating provides for the claimed step of annealing (i.e. reheating to a temperature to anneal – see 35 U.S.C. 112 (b) rejection above) combined with slow cooling with a slow cooling device.  It would be obvious to a person having ordinary skill in the art, with the disclosure that there is reheating and slow cooling to relax the glass structure the reheating combined with slow cooling provides for a heat treatment that changes the physical properties of the glass.  In order to reheat combined with slow cooling to relax the structure of the glass, a person having ordinary skill in the art would recognize the reheating is required to heat to a temperature to anneal combined with the cooling to relax the structure of the glass.  This is the basically the definition of annealing.  Therefore, Applicant’s arguments are not persuasive.  
Applicant further argues the application of the slow cooling of Dunwoody.  Applicant argues that Dunwoody’s teaching of cooling fiber with ambient air treatments having a cooling rate between 5000 deg. C/s and 12,000 deg. C/s is completely different than a heating process and argues heating and cooling are different thermal processes and processes of decreasing temperatures do not teach or suggest process of increasing temperatures.  This argument is a piecemeal analysis of the rejection proposed by the Examiner, and is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is based on the combination of Bookbinder, Oh, Boughton, and Dunwoody.  As stated in the rejection of claim 1 above, Bookbinder clearly provides for a method of reheating an optical fiber to a temperature to anneal followed by a slow cooling process to relax the structure of the fiber.  Bookbinder accomplishes this by a combination of reheating devices and cooling devices in a continuous process pathway while the fiber is being conveyed from a drawing furnace that draws the optical fiber preform.  The process is a continuous process of heating and cooling the fiber along the continuous process pathway.  As stated above, these processing conditions disclosed by Bookbinder extend the period of time in which the fiber is exposed to temperatures in the glass transition region or the near glass transition region are shown to facilitate relaxation to the structure of the fiber and to reduce the fictive temperature of the fiber and discloses the glass transition region generally ranges between 1200 degrees C and 1700 degrees C.  Therefore, based on the teachings of Bookbinder, it would be obvious to a person having ordinary skill in the art to maintain the temperature of the optical fiber at temperatures near or at the glass transition temperature, and this is accomplished through reheating and slow cooling.  Next, the Dunwoody reference is applied to teach known prior art slow cooling rates.  
Dunwoody, (Figs. 1-3 and [0006]) discloses a method of slow cooling at an average cooling rate ranging from greater than 5000 degrees C/sec and less than 12000 degrees C/sec. when the optical fiber has a temperature, before cooling, ranging from 1200 degrees C to 1400 degrees C.  This temperature range overlaps the temperature of the fiber in the reheating and slow cooling range that relaxes the structure of the fiber and reduces the fictive temperature of the fiber, as disclosed by Bookbinder.  Therefore, based on the additional teachings of Bookbinder and Dunwoody, it would be obvious to a person having ordinary skill in the art, to try the prior art known slow cooling rates in optical fiber drawing taught by Dunwoody in the method of Bookbinder.  Bookbinder ([0100]) further discloses the reheating and slow cooling device are operatively coupled to each other.  Therefore, with teachings of known prior art slow cooling rates ranging from 5000 deg C/sec and less than 12000 deg C/sec in the method of Bookbinder in view of Dunwoody, along with the reheating and slow cooling devices operatively coupled to each other and the desire to maintain the temperature of the optical fiber near to or at the glass transition temperatures through the continuous reheating and slow cooling stages disclosed by Bookbinder, it would be obvious to try and apply reheating rates within the same range as the cooling rates in the continuous reheating and cooling stages in the method of Bookbinder in view of Dunwoody to maintain the temperature of the optical fiber near to at the glass transition temperature.  This obviousness of Dunwoody in view of Bookbinder to apply reheating rates within the same range as the cooling rates  provides for reheating in a range of greater than 5000 deg. C/sec to about 12000 deg C/sec in order to be within the same range as the slow cooling rates and maintain the temperature of the optical fiber near or at the glass transition temperature to facilitate relaxation of the optical fiber.  The reheating rates of greater than 5000 deg. C/sec to about 12000 deg. C/sec provides for a reheating rate range overlapping Applicant’s claimed range of greater than 5000 deg. C/sec or greater, as claimed in claims 1 and 14.  
Therefore, for the reasons stated above, the Examiner maintains the new grounds of rejection with the combination of Bookbinder in view of Oh, Boughton, and Dunwoody.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741